Citation Nr: 0616224	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder to include spondylolisthesis at the L5-S1 level 
with degenerative disc disease and osteoarthritis (back 
disability).

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At a hearing before the undersigned in March 2006, the 
veteran withdrew the issue of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  
The veteran also clarified that he is requesting service 
connection only for left ear hearing loss.  Finally, he 
claimed service connection for tinnitus.  This is referred to 
the RO for appropriate development.  

The claims of entitlement to service connection for left ear 
hearing loss and a back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement to the 
June 1975 RO denial of service connection for a back 
disability.  

2.  The evidence submitted since the June 1975 rating is not 
cumulative and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The additional evidence received since the June 1975 RO 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision contained herein-that is, 
the reopening of the back claim-the Board will not, at this 
time, determine whether there has been sufficient compliance 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service connection for a low back disability was previously 
denied by the RO in a June 1975 decision on the basis that 
spondylolisthesis is a constitutional or developmental 
abnormality and not considered a disability for which 
compensation may be paid.  That decision is now final.  

It must first be determined whether new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence of record at the time of the prior denial in June 
1975 includes post service VA examination report and written 
statements of the veteran.  At VA examination in May 1975, 
the veteran complained of low back strain.  The diagnosis was 
first degree spondylolisthesis at the L5-S1 level.  

In June 2002, the veteran filed an application to reopen his 
claim for service connection for a low back disability.  

Pertinent evidence associated with the claims file since the 
RO's June 1975 decision includes service medical records, the 
veteran's testimony and written statements, as well as 
reports of VA and private treatment records.  

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).

In applying the above criteria to the evidence submitted 
since the last final decision, the Board finds that the new 
evidence-in particular, the service medical records showing 
inservice treatment for back injury-is new and material and 
requires reopening of the appellant's claim.  The Board finds 
that these records raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds (as did 
the RO) that this evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).  

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.




REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a back disability.  In light of the veteran's 
medical history, the Board finds that examination and opinion 
are needed to properly adjudicate the claim.  

The veteran claims that he has left ear hearing loss that had 
its onset during military service.  A VA examination has not 
been conducted.  In light of the veteran's reported inservice 
exposure to noise trauma, a VA examination should be 
conducted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule an audiology 
examination.  Any necessary tests and 
studies should be performed.  The 
examiner should review the veteran's 
records and express an opinion as to 
whether the veteran has a left ear 
hearing loss as defined by VA, and if so, 
whether the disorder is related to his 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The report should 
contain the full rationale for all 
opinions expressed.  The veteran's claims 
folder should be available to the 
examiner.

2.  The RO should schedule an orthopedic 
examination to determine whether any of 
diagnosed back disabilities were incurred 
in or aggravated during his active duty.  
The reviewer should render an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that either of his currently 
diagnosed back disabilities are related 
to (caused or increased by) the back 
injury noted during his period of active 
duty.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented 
upon.  The rationale for any opinion 
expressed should be included.  The 
veteran's claims folder should be 
available to the examiner.

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


